DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/19/22 is acknowledged.  The traversal is on the ground(s) that there is no analysis of Applicant’s claimed language as a reason for burdensome search. Applicant submits that a restriction among any of the Groups I-III is improper because a thorough search applicable of Group I should include searching all of the listed classes.
Examiner respectfully submits that the restriction requirement describes how the claimed inventions are independent or distinct specific and how there would be a serious search and/or examination burden if restriction were not required (see pgs. 2-3 of the restriction requirement).  Applicant’s arguments are not found persuasive because a search related to elected group I would not necessarily include all listed CPC symbols found in the restriction requirement.  Examiner notes CPC symbols directed to a method of constructing a building module comprising manufacturing steps would not be searched as the patentability of the product of the building module does not depend on its method of production.  Examiner further notes Group III directed to a method for constructing a building including steps to aligning complementary crests between adjacent modules and insertion of screw piles is not found in Group I.  While there may be overlap in CPC symbols searched among the groups pertaining to the building module,  the search is not limited to the areas designated in the restriction requirement and would include additional CPC areas depending upon the elected claimed invention.  In addition to a classification search of CPC symbols, the search would also employ different text search queries applicable to the claimed subjected matter.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 11, 13-16 and 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/19/22.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tophat cross member fixed between the metal joists (claims 5 and 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 35 is objected to because of the following informalities:
Line 2, it appears the limitation “the joists” should be --the metal joists-- for consistency of the claimed language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9-10 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: Line 5, the limitation “its outer skin” lacks sufficient antecedent basis.
With regard to claim 2: Lines 2 and 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
With regard to claim 6: Lines 1 and 2, the limitation “the profile” lacks sufficient antecedent basis.  Line 2, the limitation “the other side edge” lacks sufficient antecedent basis.  It’s unclear if the limitation “two adjacent modules” is referencing the previously recited building module.   Examiner suggests amending the last line of the claim to recite –the building module can be joined with an adjacent building module without fixings--.
With regard to claim 10: Line 2, the limitation “the end” lacks sufficient antecedent basis.  Line 3, the limitation “the juncture” lacks sufficient antecedent basis.  Line 4, it’s unclear if the limitation “a metal support” is referencing the previously recited metal support.
With regard to claim 36: Line 2, the limitation “the other side edge” lacks sufficient antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 9 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1).
With regard to claim 1: Curtin discloses a building module which is a sandwich panel that may be used as roof panel, wall panel or a floor panel (fig. 7; pg. 6, lines 27-28). Curtin further discloses that the sandwich panel comprises metal joists (20) within an outer skin (pg. 5, lines 8-11).
Curtin does not disclose that the building module comprising a first region which provides part of the roof structure of a building, a second region which provides part of the wall structure of the building, and a third region which provides part of the floor structure of the building, wherein the first and third regions of the sandwich panel comprising metal joists within its outer skin.
However, Dubov et al. discloses a building module (700) comprising a first region which provides part of the roof structure (701) of a building, a second region which provides part of the wall structure (705) of the building, and a third region which provides part of the floor structure (702) of the building (fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin to include a first region which provides part of the roof structure of a building, a second region which provides part of the wall structure of the building, and a third region which provides part of the floor structure of the building such as taught by Dubov et al.  in order to provide a modular assembly that is prefabricated for mass production and of ease of installation at a designated site. As modified, the first and third regions of the sandwich panel comprises metal joists within the outer skin.
With regard to claim 4: Curtin discloses a surface of the sandwich panel has a ribbed profile (at 2 or 3) to accommodate the metal joists (20) (figs. 1-3 and 7).
With regard to claim 6: Curtin discloses that a profile of one side edge (left edge) of the sandwich panel is complementary to a profile of the other side edge (right edge), such that the building module can be joined with an adjacent building module without fixings (figs. 7-8). 
With regard to claim 9: Dubov et al. discloses the first and third regions are substantially planar and the second region is curved in substantially a semicircle, such that the building module is generally U-shaped (fig. 7).
With regard to claim 36: Curtin discloses one side edge (right end) comprises a lip and the other side edge (left end) comprises a complementary crest (fig. 7).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Klein (WO 92/21516).
With regard to claim 2: Curtin discloses that the sandwich panel comprises a skin (2 or 3) and an insulating core (4) comprising a foamed material (pg. 4, lines 9-12).
Curtin in view of Dubov et al. does not disclose the skin is thermoplastic.
However, Klein disclose a sandwich panel comprising thermoplastic skins and a foam core (pg. 9, lines 7-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have each skin be thermoplastic such as taught Klein in order to provide a structure that is resistant to decay.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Lane (US 9,027,286 B2).
With regard to claim 3: Curtin discloses that the metal joists are steel joists (pg. 5, lines 8-11).
Curtin in view of Dubov et al. does not disclose the metal joist are with a tophat profile.
However, Lane discloses a panel having joists (22) with a tophat profile (figs. 3 and 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have the joists comprise a tophat profile such as taught Lane in order to provide a lightweight structure that can be easily lapped and is resistant to twisting.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (CA 2 777 635) in view of Dubov et al. (US 2021/0277648 A1) and in further view of Pospisil et al. (US 2021/0277653 A1).
With regard to claim 5: Curtin in view of Dubov et al. does not disclose that the metal joists in the first region are joined to one another by a cross member fixed between the metal joists, and/or the metal joists in the third region are joined to one another by a cross member fixed between the metal joists.
However, Popisil et al. discloses a building module comprising joists (44) joined to one another by a cross member (26) fixed between the joists (44) (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the building module of Curtin previously modified by Dubov et al. to have the joists joined to one another by a cross member fixed between the joists such as taught by Pospisil et al. in order to provide reinforced building module for greater load capacity. As modified, the first region are joined to one another by a cross member fixed between the metal joists, and the metal joists in the third region are joined to one another by a cross member fixed between the metal joists.
Allowable Subject Matter
Claims 10 and 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the combination of all the elements of the claimed building module having a slot extending from an end of the third region towards the second region to accommodate a metal support, and a hole at the juncture of the second and third regions to receive the metal support including all of the limitations of the base claim is not adequately taught or suggested in the cited prior art of record.
Regarding claim 35, the combination of all the elements of the claimed building module, wherein the cross member is a 100mm steel tophat joist rivet fixed to the metal joists at 600mm centres including all of the limitations of the base claim and any intervening claims is not adequately taught or suggested in the cited prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited is directed to sandwich panels and/or building structures comprising modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633